Citation Nr: 1501261	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  06-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of viral meningitis.  

2.  Entitlement to an initial compensable evaluation for herpes simplex virus (HSV).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 2000 to March 2005.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a March 2005 decision by the RO which denied service connection for viral meningitis and herpes.  A hearing at the RO before a member of the Board was held in March 2008.  The Board remanded the appeal for additional development in May 2008.  In July 2010, the Board granted service connection for herpes and remanded the appeal for meningitis for additional development.  By rating action in July 2010, the RO assigned a noncompensable evaluation for herpes, and the Veteran subsequently perfected an appeal as to the assigned evaluation.  In February 2012, the Board, in part, remanded the issues on appeal for additional development.  


FINDINGS OF FACT

1.  The Veteran is not shown have active viral meningitis or any residuals thereof, at present which is related to service or any incident therein.  

2.  The Veteran's herpes simplex virus is well controlled with medication and there is no objective evidence of any current active skin lesions or residuals; systemic therapy such as corticosteroids or other immunosuppressive drugs is not required.  


CONCLUSIONS OF LAW

1.  The Veteran does not have viral meningitis or any current residuals due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303. 3.655 (2014).  

2.  The criteria for an initial compensable evaluation for herpes are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.20, 4.118, Part 4, Diagnostic Code 7806 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2004, and May and July 2008.  Although the most recent letters were not sent prior to initial adjudication of her claim, this was not prejudicial to the Veteran, as the claim was readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in September 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran's Virtual VA electronic medical records were also reviewed.  The Veteran also testified at a hearing before a member of the Board in March 2008.  

Regarding the 2008 hearing, in November 2014, the Veteran was notified that the Law Judge who conducted the hearing was no longer employed by VA, and was offered an opportunity to testify at another hearing.  The Veteran was notified that she must respond within 30 days of the date of the letter, and that if no response was received, the Board will assume that she does not want another hearing.  As no reply was received from the Veteran, the Board will proceed with appellate review of her appeal.  

Concerning the March 2008 Travel Board hearing, the acting VLJ fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  In addition, the VLJ requested necessary evidentiary development in the case.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, as discussed in detail in February 2012 Remand, the Board found that although the Veteran failed to report for a VA examination for viral meningitis in October 2010, she was never notified that a failure to report for a scheduled examination may result in the denial of her claim under the provisions of 38 C.F.R. § 3.655.  The Board also noted that it was not documented in the file if and when the Veteran had been notified of the October 2010 examination.  Therefore, the Board directed the RO to schedule the Veteran for another examination, to provide her with the provisions of 38 C.F.R. § 3.655, and to ensure that there was a record of all steps taken to notify her of the scheduled examination.  

Thereafter, by letter dated in March 2012, the Veteran was notified that she would be scheduled for another VA examination by the VA medical facility nearest her and was advised of the provisions of 38 C.F.R. § 3.655 regarding the failure to appear at a scheduled examination.  The record showed that in March 2012, the Veteran was scheduled for a VA examination for viral meningitis and herpes at VAMC Houston in April 2012, but that she failed to report for the examination.  In a statement received in July 2012, the Veteran indicated that she did not believe she would receive a fair examination at the Houston VAMC, because she was a former employee, and requested to be rescheduled at another VA facility.  A Report of Contact, dated in July 2013, showed that the Veteran was contacted and asked if she was willing to travel to San Antonio for an examination, and replied that she was willing to do so.  The Veteran was also advised of the importance of her keeping the appointment, and that she would receive a follow-up letter regarding their conversation and would be scheduled for an examination in the near future.  The Veteran's current mailing address and return to using her maiden name was confirmed and updated in the VA records system.  A follow-up letter, dated in July 2012, was mailed to the Veteran at her current address of record.  The Veteran was advised of the importance that she attend the examination and that because she failed to report for previous examinations, no further examination would be scheduled without notice of good cause, if she failed to attend the upcoming examination in San Antonio.  The record shows that the Veteran was scheduled for an examination at the VA outpatient clinic in San Antonio in August 2012, but failed to report, and did not contact VA to provide good cause as to why she did not appear.  In a letter received in October 2012, the Veteran indicated that she wanted to continue with her appeal, but did not offer any explanation as to the reason she did not appear at the August 2012 examination.  Further discussion of the application of 38 C.F.R. § 3.655 to the Veteran's appeal will be addressed below.  

Finally, the claim was remanded for additional development three times during the pendency of this appeal, including most recently in February 2012.  The remand directives included providing the Veteran with appropriate VCAA notice and scheduling her for VA examinations to determine, in pertinent part, whether she has viral meningitis or any residuals thereof at present, and the severity of her herpes.  As discussed above, the Veteran was provided with adequate notice concerning VA's duty to assist under VCAA by letters dated in May and July 2008, and was scheduled for VA examinations in April and August 2012.  As such, the Board finds that the AMC has substantially complied with the remand directives and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, disposition of the matter will be based on the nature of the claim; that is, whether it is an original claim, a reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a claim reopened for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

Viral Meningitis

The Veteran contends that she had viral meningitis that required hospitalization for several days in service and that she has had chronic headaches and neck pains ever since service that she believes are residuals of meningitis.  The Veteran also asserted that she was recently treated for a recurrence of meningitis at a private hospital in 2012, and argues that the private medical report should be sufficient to establish service connection.  

While the Veteran is competent to describe her experiences and symptoms, the etiology of her symptoms may not be diagnosed via lay observations alone and she is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, while the STRs showed that the Veteran was treated for viral meningitis in July 2002, the evidence showed that her symptoms resolved with treatment and that there was no recurrence or any pertinent abnormalities at the time of service separation or when examined by VA in December 2004.  As discussed above, the Board remanded the appeal in February 2012, for a VA examination to determine the nature and etiology of her reported symptoms.  The Veteran was scheduled for an examination in April 2012, but failed to report.  In May 2012, the Veteran submitted copies of medical reports that showed she was hospitalized for headaches and neck pain in March 2012.  However, the Board notes that the records submitted were incomplete and included one page from a 12 page report and another page from a two page report.  While the available information indicated that the Veteran had abnormal cerebral spinal fluid, it did not show a confirmed diagnosis for meningitis and indicated only that she was treated for probable meningitis.  Additionally, the Veteran has not provide VA with authorization to obtain all of the private treatment records.  Thus, the Board is unable to ascertain the complete medical picture of the Veteran's hospitalization in March 2012.  

Although the Veteran did not report for the April 2012 VA examination, the RO, at the Veteran's request, made special arrangements for an examination to be conducted at a medical facility outside the local area to determine the nature and etiology of her symptoms and whether she has any residuals of meningitis.  The Veteran was informed the necessity to keep the scheduled appointment. that she would not be scheduled for another examination if she failed to report without good cause, and was provided with contact information if she was unable to keep the appointment.  Although the Veteran assured the RO that she would keep the appointment, she did not report for the August 2012 examination and has not offered any explanation as to why she failed to report.  

As indicated above, VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2014).  

In this case, while the Veteran was treated for treated for viral meningitis in service in 2002, there was no evidence of any subsequent recurrence or residuals of meningitis in service or on VA (QTC) examination in December 2004.  While the Veteran submitted evidence of treatment for headaches and neck pain at a private hospital in 2012, that included a diagnosis of probable meningitis, the available medical reports and laboratory studies did not show a confirmed diagnosis.  

In order to establish service connection, there first must be medical evidence of a current disability.  See Hickson v. West, at 253 (1999).  Here, there is no objective or probative medical evidence that confirms that the Veteran has meningitis or any residuals at present or since her discharge from service.  The purpose of the scheduled VA examinations was to determine whether the Veteran has meningitis or any current residuals.  Without the Veteran's cooperation, the Board is unable to make that determination.  As there is no competent or probative evidence of a current disability that is shown to be related to service, there is no basis to grant service connection.  Accordingly, the Veteran's appeal is denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  

Herpes

The Veteran contends that she has recurring painful blisters, itching and scabbing over various areas of her body and believes that they are symptoms or residuals of herpes.  The Veteran reported that she takes an antiviral medication regularly to control her symptoms but that she continues to have outbreaks several times a year.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, while the Veteran was examined by VA on several occasions during the pendency of this appeal, including in December 2004, and June and December 2009, the examinations were undertaken for purposes of establishing service connection.  Moreover, the Veteran was not shown to have any current symptoms of herpes on any of the examinations.  On the latter examination, the examiner noted that the Veteran was taking medication (Valacyclovir HCL) to prevent a recurrence of herpes, and that as long as she was taking the medication, laboratory studies and cultures would be negative.  Although the examiner indicated that the Veteran had an active prescription that was being filled on a routine basis since service, the June 2009 VA examination report indicated that the Veteran was not taking any medications, and that there was no objective evidence of vaginal lesions on examination.  

In July 2010, the Board granted service connection for herpes, and the Veteran was subsequently assigned a noncompensable evaluation under Diagnostic Code (DC) 7806, by analogy to dermatitis/eczema.  The Veteran disagreed with the rating assigned giving rise to the current appeal.  

Under DC 7806, for dermatitis/eczema, a zero percent rating is assigned where the skin disability covers less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and no more than topical therapy was required over the past 12-month period.  A 10 percent rating is assigned where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

In February 2012, the Board remanded the appeal for a VA examination to determine the current severity of her herpes.  As discussed above, the Veteran was scheduled for VA examinations in April and August 2012, but failed to report for either examination and did not offer any explanation as to why she did not keep the appointments.  Because the Veteran's claim for increase arises from an original claim for compensation, and she failed to report for the VA examinations, the Board must rely on the medical reports of record.  See 38 C.F.R. § 3.655.  

As the Veteran is not shown to have any lesions or residuals of herpes at present or since her discharge from service, and has not been shown to require use of systemic therapy such as corticosteroids or other immunosuppressive drugs, there is no basis for the assignment of a compensable evaluation under DC 7806.  

Applying the rating criteria to the facts of this case, the objective medical evidence does not show that she had sufficient symptoms so as to a warrant a compensable evaluation at any time during the pendency of this appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for viral meningitis is denied.  

An increased evaluation for herpes is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


